COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
  SOUTHWEST CONVENIENCE                                         No. 08-15-00099-CV
  STORES, LLC,                                  §
                                                                     Appeal from
                        Appellant,              §
                                                             County Court at Law No. 6
  v.                                            §
                                                              of El Paso County, Texas
  NORMA MORA,                                   §
                                                               (TC # 2013-DCV3446)
                        Appellee.               §


                                       JUDGMENT

       This Court has considered this cause on the record and concludes that there was error in

the judgment. We therefore reverse the judgment of the court below and render judgment

dismissing the suit for lack of jurisdiction. We further order that the Appellant recover from

Appellee all costs, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 31ST DAY OF AUGUST, 2018.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senor Judge) sitting by assignment